Citation Nr: 1110463	
Decision Date: 03/16/11    Archive Date: 03/30/11

DOCKET NO.  09-26 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.	Entitlement to service connection for a bilateral hearing loss disability.

2.	Whether new and material evidence has been submitted sufficient to reopen a claim of service connection for a skin disorder, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan which denied the claims of service connection for a bilateral hearing loss disability and a skin disorder on the merits.

Notwithstanding the RO's decision to adjudicate on the merits the previously denied claim of service connection for a skin disorder, the Board is nevertheless required to address the issue of reopening to determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

The Veteran, in his July 2009 VA Form 9, withdrew his claims for total disability based on individual unemployability and service connection for coronary artery disease.  See 38 C.F.R. § 20.204(b) (2009) (a substantive appeal may be withdrawn at any time before the Board promulgates a decision).  Accordingly, the only issues on appeal are as stated on the cover page of this decision.

The Board notes that the regulations for presumptive diseases associated with Agent Orange exposure were amended in August 2010 to include ischemic heart disease.  Given the favorable change in the law, the Veteran is urged to file another claim of service connection for coronary artery disease with the RO.  See 75 Fed. Reg. 53202-01 (August 31, 2010).



The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

The issues of entitlement to service connection for a bilateral hearing loss disability and the reopened claim of service connection for a skin disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.	An unappealed April 1977 rating decision denied the Veteran's claim of service connection for a skin disorder.

2.	Evidence received since the April 1977 rating decision is neither cumulative nor redundant and raises a reasonable possibility of substantiating the Veteran's claim of service connection for a skin disorder.


CONCLUSIONS OF LAW

1. The April 1977 rating decision which denied the Veteran's claim of service connection for a skin disorder is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2010).

2.	Evidence received since the April 1977 rating decision is new and material and the Veteran's claim of entitlement to service connection for a skin disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the issue of whether new and material evidence has been submitted, since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the VCAA of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence

The Veteran contends that his current skin disorder is a continuation of a skin disorder which began in-service as a result of his exposure to Agent Orange.  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO denied the Veteran's claim of service connection for a skin disorder in April 1977.  The RO considered the Veteran's service treatment records and a statement by the Veteran's physician.  The Veteran was notified of this decision and did not appeal it.  Thus it is final.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103.

The evidence received since the April 1977 RO decision includes VA treatment records, private treatment records and statements by the Veteran.  Significantly, there are 2 private medical opinions which state the Veteran's skin disorder may be related to his Agent Orange exposure.  See September 2008 statement by Dr. C. and October 2008 statement by Dr. S.  

The Board concludes the 2 private medical statements are new and material evidence to reopen the claim.  They were not previously of record at the time of the April 1977 rating decision.  They are not cumulative of prior records because they provide opinions linking the Veteran's skin disorder to his exposure to Agent Orange, which has not previously been linked.  The private medical statements are presumed credible, relate to an unestablished fact necessary to substantiate the claim, and raise a reasonable possibility of substantiating the claim. 




ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for a skin disorder is reopened; to this extent only, the appeal is granted.


REMAND

With regard to service connection claims, the Court held in the case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.

As noted in the above decision, the Board has determined that new and material evidence has been submitted to reopen the Veteran's claim of entitlement to service connection for a skin disorder.

As previously discussed, the Veteran's claim was denied in April 1977 because there was no indication that the Veteran suffered from a skin disorder during service.  

Notably, a September 2008 letter by Dr. C. indicated that the Veteran's skin condition may have been caused by his exposure to Agent Orange while on active duty.  An October 2008 response from Dr. S. listed the Veteran's current conditions, including a skin rash, and stated that the Veteran's Agent Orange exposure could have contributed to any of these conditions.  After reviewing the evidence, the Board finds that a VA examination is warranted to determine what skin disorder the Veteran is currently suffering from and if it is related to service.  See McLendon, supra.  

With regard to the Veteran's bilateral hearing loss disability, he indicated in a November 2008 statement that he had received treatment at the Allen Park VA Medical Center (VAMC) directly after he separated from service in 1971.  A review of the evidence reveals that there has not been any attempt to locate these records and associate them with the claims file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, because the Board has identified possible outstanding VA records pertinent to the Veteran's current claim on appeal, VA must undertake efforts to acquire such documents as these records may be material to his claims; a reasonable effort should be made to obtain such records.  See 38 U.S.C.A. § 5103A(b).

Accordingly, the case is REMANDED for the following action:

1.	Obtain all VA treatment records and reports from the Allen Park VAMC for the period 1971 to 1972.  A response, negative or positive, should be associated with the claims file.  Requests must continue until the RO determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2.	Schedule the Veteran for a VA examination to determine the nature and etiology of his skin disorder.  The claims file, including a copy of this REMAND, must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  Any necessary testing should be accomplished.  After reviewing the record and examining the Veteran, the examiner should provide an opinion as to what skin disorder the Veteran is currently suffering from and whether it is at least as likely as not related to service.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  

The examiner should provide a complete rationale for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically so specify in the examination report, with an explanation as to why this is so.

3.	After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


